IN THE DISTRICT COURT OF APPEAL
LAWRENCE LEE JONES,                             FIRST DISTRICT, STATE OF FLORIDA

      Petitioner,                               NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
v.                                              DISPOSITION THEREOF IF FILED

FLORIDA COMMISSION ON                           CASE NO. 1D14-1953
OFFENDER REVIEW,

      Respondent.

______________________________/




Opinion filed February 25, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Lawrence Lee Jones, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Sarah J. Rumph, General Counsel,
Tallahassee, for Respondent.



PER CURIAM.

      DENIED.

BENTON, CLARK, and ROWE, JJ., CONCUR.